--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.23


SUBLEASE
 
This Sublease (the "Sublease"), is entered into as of December 22, 2010, to be
effective as of the “Closing Date” defined below (herein, the “Effective Date”),
by and between CONEXANT SYSTEMS, INC., a Delaware corporation (“Sublandlord”),
and NEWPORT FAB, LLC, a Delaware limited liability company doing business as
Jazz Semiconductor (“Subtenant”), with respect to the following:
 
RECITALS
 
A.           Sublandlord is the original landlord and Subtenant is the tenant
pursuant to that certain written Lease dated March 12, 2002 (the “Original
Lease”) by and between Landlord and SpecialtySemi, Inc. (“Original Tenant”), as
amended by a First Amendment to Lease dated May 1, 2004 (the “First Amendment”),
that certain Second Amendment to Lease dated December 31, 2005 (the “Second
Amendment”), that certain Third Amendment to Lease dated September 26, 2006 (the
“Third Amendment”), that certain Fourth Amendment to Lease dated June 15, 2009
(the “Fourth Amendment”), that certain Fifth Amendment to Lease dated as of
December 8, 2010 (the “Fifth Amendment”) and that certain Sixth Amendment to
Lease dated as of the date hereof, to be effective as of the Effective Date (the
“Sixth Amendment” and, collectively with the Original Lease, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment, the “Lease”). The Lease is attached hereto as Exhibit “A”.
Subtenant has succeeded to the interest of Original Tenant under the Lease. The
Lease covers certain premises consisting of approximately 68,277 rentable square
feet (the “Original Premises”) plus 748 rentable square feet of data center
space (the “Data Center Premises”), all as depicted on Exhibit “B” to the Lease,
located in a building known as Building 501 and commonly referred to as “Half
Dome” (the “Building”) with a street address of 4311 Jamboree Road, Newport
Beach, California.
 
B.           Sublandlord is concurrently herewith selling the Building to a
third party (“Master Landlord”) and is leasing back from Master Landlord space
in the Building that includes the Data Center Premises, as Master Landlord
desires Sublandlord to administer the Data Center Premises from and after the
date that the grant deed is recorded in the Official Records of the Office of
the County Clerk Recorder of Orange County, California transferring fee title to
the Building and the land on which it is located from Landlord to such third
party (the “Closing Date”). Master Landlord and Subtenant are concurrently
herewith entering into the Sixth Amendment to exclude the Data Center Premises
from the premises demised by the Lease as of the Effective Date.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION OF the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.                 Capitalized Terms. Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Lease.
 
2.                 Subleased Premises.
 
(a)           Effective as of the Effective Date, on and subject to the terms
and conditions of the Lease which shall, subject to subparagraphs (e) and (f)
below, apply with equal force to Sublandlord’ s and Subtenant’s rights and
obligations hereunder, Sublandlord hereby leases to Subtenant and Subtenant
hereby leases from Sublandlord the Data Center Premises for the term, at the
rental, and upon all of the conditions set forth herein. From and after the
Effective Date, Subtenant shall comply, subject to subparagraph (e) below, with
respect to the Data Center Premises, with all of its obligations under the Lease
with respect to the Leased Premises, including without limitation pursuant to
paragraph 3 of the Third Amendment, except that Expense Rent for the Data Center
Premises shall be payable in accordance with subparagraph (b) below.
 
(b)           Subtenant shall pay to Sublandlord, monthly in advance commencing
on the Effective Date, as Expense Rent for the Data Center Premises, the amount
of $15,167 per month, which amount is calculated as set forth in Exhibit “B”
hereto.
 
(c)           The Term of the Sublease with respect to the Data Center Premises
shall be co-terminous with the Lease Term; provided, however, upon written
notice from Subtenant given to Sublandlord, if at all, at least ninety (90) days
prior to Subtenant’s desired termination date or from Sublandlord to Subtenant
given, if at all, at least eleven (11) months prior to Sublandlord’s desired
termination date (in whichever case, a “Termination Notice”), either party may
terminate the Sublease as of the date specified in the Termination Notice (which
date, if Subtenant delivers the Termination Notice, must be at least ninety (90)
days after such Termination Notice is given and, if Sublandlord delivers the
Termination Notice, must be at least eleven (11) months after the Termination
Notice is given, in order for such Termination Notice to be effective);
provided, however, the Sublease shall terminate upon any termination of
Sublandlord’s lease with Master Landlord respect to the Data Center Premises
(the “Master Lease”). If a Termination Notice is timely and properly given
pursuant to the immediately preceding sentence (it being acknowledged and agreed
that Subtenant may deliver a Termination Notice after Sublandlord delivers a
Termination Notice, in which case Subtenant’s Termination Notice shall control
if the date specified for termination therein is earlier than the date specified
in Sublandlord’ s Termination Notice), then the Sublease shall terminate at
11:59 p.m. on the day specified in Subtenant’s Termination Notice. Upon any
early termination of the Sublease pursuant to this subparagraph, the same shall
be surrendered on the early termination date in the same condition in which
Subtenant is required to surrender the Leased Premises pursuant to Section 2.5
of the Lease, except that Subtenant shall not be required to repair or replace
any stained or damaged ceiling tiles, wall coverings and floor coverings, unless
such stain or damage to ceiling tiles, wall coverings or floor coverings were
the result solely of Subtenant’s activities in the Data Center Premises or were
caused by the removal of Subtenant’s equipment, trade fixtures, furniture,
supplies, wall decorations and/or other personal property.
 
                    (d)          Notwithstanding anything to the contrary
contained herein, if Subtenant uses the Data Center Premises or fails to perform
its obligations hereunder in any manner which would permit Master Landlord to
charge Sublandlord any additional sums pursuant to the Master Lease, then
Subtenant shall pay such additional charges directly to Sublandlord upon receipt
of written notice thereof from Sublandlord and such additional charges shall be
deemed Additional Rent.
 
 
 

--------------------------------------------------------------------------------

 
 
                    (e)          The provisions of Sections 1.1(w) and (y), 2.6,
5.3 and 9.2(a) and Article 16 of and Exhibit B (other than Exhibit A to the
Fourth Amendment) to the Original Lease, the first sentences of Sections 2.3,
4.5, 4.10(e) of the Original Lease, the First Amendment, paragraph 2 of the
Second Amendment, paragraph 4 of the Third Amendment and the Fifth Amendment
shall have no application to the Sublease and/or the Data Center Premises. The
following terms as used in the Lease shall have the meanings set forth below
with respect to this Sublease:
 
 
(i)
“Premises” and/or “Leased Premises” (and any references thereto in the Lease)
means the Data Center Premises;

 
(ii)
“Landlord” means Sublandlord;

 
(iii)
“Tenant” means Subtenant;

 
(iv)
“Lease” means this Sublease;

 
(v)
“Permitted Use” means data center use; and

 
(vi)
“Lease Commencement Date” (other than in Sections 1.1(r) and (v) and in the
penultimate sentence of Section 4.10(e) of the Original Lease) shall mean the
Effective Date.

 
                     (f)          Notwithstanding the express provisions of this
Sublease, the Sublease is and shall at all times be subject and subordinate to
the Master Lease, all mortgages encumbering Master Landlord's interest in the
Property and to all easements, liens and other encumbrances and matters of
record or apparent. Sublandlord shall not be in breach of its obligations under
this Sublease unless Sublandlord fails to make any repairs or perform
maintenance which it is obligated to perform hereunder and such failure persists
for an unreasonable time after written notice of a need for such repairs or
maintenance is given to Sublandlord by Subtenant. Sublandlord shall not be
liable for, Subtenant shall not be entitled to any damages or abatement or
reduction of Rent by reason of, and no constructive or actual eviction shall
occur because of, (i) Sublandlord's failure to perform such obligations or any
other obligations hereunder or (ii) any accidents, breakage, repairs, strikes,
brownouts, blackouts, flooding, lockouts or other labor disturbances or labor
disputes of any character, or by any other cause, similar or dissimilar, beyond
the reasonable control of Sublandlord, including, without limitation, any
actions of Master Landlord under the Master Lease. Sublandlord shall not be
required to perform any maintenance, repair or replacement that is the
obligation of Master Landlord under the Master Lease; provided, however, that in
the event of any such default or failure by Master Landlord which would have a
materially adverse effect upon the Data Center Premises, so long as Subtenant is
not in default hereof, Sublandlord agrees (upon notice from Subtenant, and at
Subtenant's expense) to make demand upon Master Landlord to perform its
obligations under the Master Lease all in accordance with the terms of the
Master Lease. Subtenant shall pay all costs and expense, including reasonable
attorneys' fees, that may be incurred by Sublandlord in enforcing the provisions
of this Sublease or in enforcing Master Landlord's obligations under the Master
Lease if requested to do so by Subtenant.
 
 
 

--------------------------------------------------------------------------------

 
 
3.               Demising of Data Center Premises. Subtenant acknowledges that
Sublandlord has demised the Data Center Premises and has completed Landlord’s
Work with respect thereto. If and to the extent that Subtenant has not paid to
Sublandlord, prior to the Effective Date, all amounts required to be paid under
the Fourth Amendment with respect to Landlord’s Work, the same shall be
additional rent due to Sublandlord by Subtenant pursuant to the terms of the
Sublease within thirty (30) days after Sublandlord’s demand therefor.
Notwithstanding anything to the contrary reflected on Exhibit A to the Lease,
Subtenant shall be responsible for providing all racks, cabinets and other
equipment for its use of the Data Center Premises. Any other work Subtenant
desires to perform in the Data Center Premises shall be Subtenant’s
responsibility, both as to performance and cost.
 
4.               Brokers. Subtenant represents that it has not dealt with any
broker, agent or finder in connection with this Sublease, and that no such
broker, agent or finder has any claim under, by or through Subtenant for a
commission or fee in connection with this Sublease.
 
5.               Entire Agreement. This Sublease embodies the entire
understanding between Sublandlord and Subtenant with respect to the subject
matter hereof and can be changed only by an instrument in writing executed by
both Sublandlord and Subtenant.
 
6.               Conflict of Terms. In the event that there is any conflict or
inconsistency between the terms and conditions of the Lease and those of this
Sublease, the terms and conditions of this Sublease shall control and govern the
rights and obligations of the parties.
 
In witness whereof, the undersigned have entered into this Sublease to be
effective as of the date first above written.
 
SUBLANDLORD  
 
CONEXANT SYSTEMS, INC., a
Delaware corporation   
 
 
 
By:  /s/ MARK PETERSON   
 
Title: Senior Vice President        
          & Chief Legal Officer            
SUBTENANT
 
NEWPORT FAB, LLC, a
Delaware limited liability company
doing business as Jazz
Semiconductor
 
By:  /s/ RAFI MOR
 
Title:  Senior Vice President and
           General Manager

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                                                                                                            
                                                                

                                                                              